DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was no new Information Disclosure Sheet (IDS) filed with this application since 02 June 2022, the date of the Applicant’s most recent response. 

 Status of Claims
This action is in reply to the application submitted by the applicant on 17 March 2020 and the response filed on 02 June 2022.
Claims 1-4 and 6-12 have been amended by the Applicant.
Claims 5 and 13-20 have been canceled by the Applicant.
Claims 21-23 were previously canceled by the Applicant.
Claims 24-30 are newly added.
Claims 1-4, 6-12 and 24-30 are currently pending and have been examined.

Claim Objections
2.	Claims 10, 29 and 30 are objected to because of the following informalities:  
	a)	These claims currently recite language including the acronym “GPS”.
	b)	The Applicant’s Specification ¶¶ [0004] and [0013] recite in part that “(GPS)” refers to the common meaning, “Global Positioning System”.

The Examiner recommends that the Applicant consider amending these claims spell out the meaning of “GPS” as “Global Positioning System” for clarity.  Appropriate correction is required.

3.	Claim 30 is objected to because of the following informalities:
a)	Claim 30 recites in part;
“ . . . the biometric data comprising one or both of data indicative of at least one fingerprint GPS and a facial comparison result by the wireless communication device;”
b)	The above phrase appears to be missing commas to separate “one fingerprint” from “GPS” and from “facial comparison”.  The other option is that “GPS” was not intended by the Applicant to be included in the language of Claim 30 as it already appears in Claim 29.

The Examiner recommends that the Applicant consider amending these claims to clarify this detail.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12 and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-4, 6-12 and 24-30 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-4, 6-12 and 24-30 are directed to various methods (processes).  The answer is YES.

Step 2A:  Claims 1-4, 6-12 and 24-30 recite various methods directed to the abstract idea to complete online transaction utilizing biometric feature information of a user to settle financial transactions.  Further, in support of this abstract idea, (Spec ¶ [0004]) recites, “Verification and fraud detection are improved through the use of mobile device factors, i.e. additional technologies, device data and/or user data available on or associated with a mobile device, such as cameras,  accelerometers, device orientation, global positioning systems (GPS) and data, touch screens, micro-location beacons, user usage history, facial recognition, fingerprint authentication, or verification of mobile phone numbers or device identifiers”.  Thus, transaction fraud prevention and risk management, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “receiving, a transaction request comprising a payment amount, a user identifier and a vendor identifier”, “sending an indication of the transaction request”, “receiving a confirmation of the transaction request”, “receiving supplementary information gathered during input of the confirmation of the transaction request”, “determining, whether the transaction request is legitimate based on the supplementary information ” and “approving the transaction request”.  The steps represent a series of data aggregation for identifying and controlling fraudulent transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “user device” (processor) configured for executing instructions, a “vendor server” and a “provider server” (memory) for storing transaction data, user data and biometric data.  
The memory is recited at a high level of generality (i.e. memory for storing biometric data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving, a transaction request comprising a payment amount, a user identifier and a vendor identifier”, “sending an indication of the transaction request”, “receiving a confirmation of the transaction request”, “receiving supplementary information gathered during input of the confirmation of the transaction request”, “determining, whether the transaction request is legitimate based on the supplementary information ” and “approving the transaction request” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 29 and 30 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-4, 6-12 and 24-28 do not resolve the issues raised in the independent claims.  Claims 2-4, 6-12 and 24-28 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-4, 6-12 and 24-28 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 29 and 30.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 10, 12, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20130024366 A1 from Mukherjee et al., (hereinafter referred to as Mukherjee), in view of US PG Publication No. 20170032354 A1 from Tilahun et al., (hereinafter referred to as Tilahun).

As per Claim 1, Mukherjee teaches;
A method for electronic payments performed by a payment services provider server, comprising: 

receiving, from a vendor server, a transaction request comprising a payment amount, a user identifier and a vendor identifier; (See at least Mukherjee, Fig. 1, Item 104, ¶ [0019]).	

sending an indication of the transaction request a payment to a wireless communication device associated with the user identifier; (See at least Mukherjee, Fig. 1, Item 110, ¶¶ [0020] and [0023]).

receiving, from the wireless communication device, a confirmation of the transaction request; (See at least Mukherjee, Fig. 1, Item 112, ¶ [0023]).

receiving, from the wireless communication device, supplementary information gathered during input of the confirmation of the transaction request; (See at least Mukherjee, ¶¶ [0024] and [0029]).

determining whether the transaction request is legitimate based on the supplementary information; (See at least Mukherjee, ¶¶ [0023], [0029], [0030] and [0034]).

approving the transaction request in response to a determination that the request transaction is legitimate; (See at least Mukherjee, Fig. 1, Item 116, ¶¶ [0021] and [0026]).

	Further, Mukherjee discloses a Merchant Initiated Payment using a Consumer Device with reference to a payment service provider authentication.  However, Mukherjee does not specifically disclose the details of an accelerometer measurement to determine user movements.  In the same field of endeavor, Tilahun teaches;

the supplementary information comprising accelerometer data measured by an accelerometer of the wireless communication device during the input of the confirmation of the transaction request; (See at least Tilahun, Fig. 6, Item 603, ¶¶ [0025], [0089] and [0092]).
	
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Mukherjee to incorporate the teachings of Tilahun which provides improved features for secure payment with gesture detection; (see at least Tilahun, ABSTRACT; “secure payment system and method for enabling transactions with a merchant without communicating account or payment information to the merchant by using broadcasting beacon and a payment system which may create a user experience similar to NFC tap payment systems without using NFC communications”).

As per Claim 2, Mukherjee teaches;

declining the transaction request in response to a determination that the transaction request is not legitimate; (See at lease Mukherjee, Fig. 1, Item 108, ¶¶ [0021] and [0022]).

As per Claim 3, Mukherjee teaches;

sending a confirmation of payment to the vendor server and/or the wireless communication device; (See at lease Mukherjee, Fig, 1, Item 114, ¶¶ [0026] and [0039]).

As per Claim 4, Mukherjee teaches;

receiving additional transaction information from the vendor server and incorporating the additional transaction information in the indication; (See at lease Mukherjee, ¶ [0019]).

As per Claim 10, Tilahun teaches;

wherein the supplementary information includes data indicative of GPS coordinates of the wireless communication device and wherein the transaction request is determined to be legitimate in response to a determination that a location identified by the GPS coordinates correspond to a stored location information for the user identifier; (See at least Tilahun, ¶¶ [0023] and [0094]).

As per Claim 12, Mukherjee teaches;

wherein the user identifier comprises at least one of a telephone number, a media access control (MAC) address, a device identifier ID, and a unique identification token of the user device; (See at least Mukherjee, ¶¶ [0019], [0020], [0023], [0034] and [0047]).

As per Claim 24, Mukherjee teaches;

causing a payment from a financial account associated with the user identifier to a financial account associated with the vendor identifier in response to the approving; (See at least Mukherjee, Fig, 1, Item 114, ¶¶ [0019], [0020], [0026] and [0039]).

As per Claim 25, Mukherjee teaches;

sending a request to initiate the payment transaction from the financial account associated with the user identifier to the financial account associated with the vendor identifier in response to the approving; (See at least Mukherjee, Fig, 1, Item 102, ¶¶ [0019], [0021], [0023] and [0028]).

As per Claim 26, Mukherjee teaches;

sending a request to initiate a payment transaction from a financial account associated with the user identifier to a financial account associated with the vendor identifier in response to the approving; (See at least Mukherjee, Fig, 1, Item 102, ¶¶ [0019], [0021], [0023] and [0028]).

As per Claim 28, Tilahun teaches;

wherein the input of the confirmation of the transaction request represents one or more touch inputs on a touch screen accelerometer of the wireless communication device; (See at least Tilahun, ¶¶ [0023] and [0054]).

As per Claim 29, Mukherjee teaches;

receiving, from a vendor server, a transaction request comprising a payment amount, a user identifier and a vendor identifier; (See at least Mukherjee, Fig. 1, Item 104, ¶ [0019]).

sending an indication of the transaction request to a wireless communication device associated with the user identifier; (See at least Mukherjee, Fig. 1, Item 110, ¶¶ [0020] and [0023]).

receiving, from the wireless communication device, a confirmation of the
transaction request; (See at least Mukherjee, Fig. 1, Item 112, ¶ [0023]).

receiving, from the wireless communication device, supplementary
information gathered during input of the confirmation of the transaction request, (See at least Mukherjee, ¶¶ [0024] and [0029]).

approving the transaction request in response to a determination that the
transaction request is legitimate; (See at least Mukherjee, Fig. 1, Item 116, ¶¶ [0021] and [0026]).

Further, Mukherjee discloses a Merchant Initiated Payment using a Consumer Device with reference to a payment service provider authentication.  However, Mukherjee does not specifically disclose the details of an accelerometer measurement to determine location based upon Global Positioning System (GPS) coordinates.  In the same field of endeavor, Tilahun teaches;

the supplementary information comprising GPS coordinates of the wireless communication device during the input of the confirmation of the transaction request; (See at least Tilahun, ¶¶ [0023] and [0094]).

determining whether the transaction request is legitimate based on whether the GPS coordinates of the wireless communication device matches stored location information associated with the user identifier; (See at least Tilahun, ¶¶ [0023] and [0094]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Mukherjee to incorporate the teachings of Tilahun which provides improved features for secure payment with gesture detection; (see at least Tilahun, ABSTRACT; “secure payment system and method for enabling transactions with a merchant without communicating account or payment information to the merchant by using broadcasting beacon and a payment system which may create a user experience similar to NFC tap payment systems without using NFC communications”).

21. 	Claim 6, 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, Tilahun, and further in view of US PG Publication No. 20140289819 A1 from Lindemann, (hereinafter referred to as Lindemann).

As per Claim 6, Tilahun further discloses dual factor capability to determine user intent, (See at least Tilahun, ¶ [0092], “the user device may determine user intent based on a dual factor mechanism such as the combination of a gesture (first factor) and a signal strength of the beacon broadcast (second factor)”.  However, Tilahun does not specifically disclose time duration thresholds which result in alternate forms of user authentication.  
In the same field of endeavor, Lindeman teaches;

wherein in response to a determination that the accelerometer data measured by the accelerometer of the wireless communication device indicates that a speed of the input of the confirmation of the transaction request was less than a first duration threshold, the transaction request is determined to be not legitimate; (See at least Lindemann, ¶¶ [0026], [0027], [0028] and [0055]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Mukherjee and Tilahun to incorporate the teachings of Lindemann which provides improved determination of biometric features and user actions for secure authentication with gesture detection; (see at least Lindemann, ABSTRACT; “non-intrusive privacy-preserving authentication.
For example, one embodiment of a method comprises:  entering into a legitimate user state on a client device for a time period following an explicit authentication by an end
user; recording reference data related to user behavior while in the legitimate user state; measuring user behavior when outside of the legitimate user state and arriving at an authentication assurance level based on a distance between the measured user behavior and the recorded reference data; in response to an authentication request within the legitimate user state, providing an authentication assurance level at or
above a defined threshold, the authentication assurance level being sufficient to authenticate the user to a relying party; and in response to an authentication request while outside of the legitimate user state, providing the authentication assurance
level based on a distance between the measured user behavior and the recorded reference data”).

As per Claim 7, Lindemann teaches;

wherein in response to a determination that the accelerometer data measured by the accelerometer of the wireless communication device indicates that the speed of the input of the confirmation of the transaction request was equal to or more than a second duration threshold, the transaction request is determined to be legitimate; (See at least Lindemann, ¶¶ [0026], [0027], [0028] and [0055]).

As per Claim 27, Lindemann teaches;

wherein the transaction request is received via a vendor website; (See at least Lindemann, ¶¶ [0075], [0076] and [0081]).

25. 	Claim 8-9, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, Tilahun, and further in view of US PG Publication No. 2018033592 A1 from Van Os et al., (hereinafter referred to as Van Os).

As per Claim 8, Tilahun further discloses dual factor capability to determine user intent, (See at least Tilahun, ¶ [0092], “the user device may determine user intent based on a dual factor mechanism such as the combination of a gesture (first factor) and a signal strength of the beacon broadcast (second factor)”.  However, Tilahun does not specifically disclose fingerprint and facial recognition thresholds which result in alternate forms of user authentication.  
In the same field of endeavor, Van Os teaches;

wherein the supplementary information includes data indicative of at least one fingerprint and wherein the transaction request is determined to be not legitimate in response to a determination that a match score of similarity between a stored fingerprint and the at least one fingerprint is less than a similarity threshold; (See at least Van Os, Fig. 8U, Item 890, ¶¶ [0161], [0335], [0394] and [0498]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Mukherjee and Tilahun to incorporate the teachings of Van Os which provides improved features for biometric authentication; (see at least Van Os, ABSTRACT; “user interfaces for generating and displaying a transfers history list.  In some examples, a device provides user interfaces for voice-activation of transfers.  In some examples, a device provides visual or haptic feedback corresponding to a transfer operation”).

As per Claim 9, Van Os teaches;

wherein the transaction request is determined to be legitimate in response to a determination that the match score of similarity between the stored fingerprint deposited and the at least one fingerprint is equal to or greater than the similarity threshold; (See at least Van Os, Fig. 8U, Item 890, ¶¶ [0161], [0335], [0394] and [0498]).

As per Claim 11, Van Os teaches;

wherein the supplementary information includes a facial comparison result by the wireless communication device and wherein the transaction request is determined to be legitimate in response to a determination that the facial comparison result is equal to or above a predetermined threshold; (See at least Van Os, ¶¶ [0393], [0437], [0589] and [0722]).

As per Claim 30, Mukherjee teaches;

receiving, from a vendor server, a transaction request comprising a payment amount, a user identifier and a vendor identifier; (See at least Mukherjee, Fig. 1, Item 104, ¶ [0019]).

sending an indication of the transaction request to a wireless communication device associated with the user identifier; (See at least Mukherjee, Fig. 1, Item 110, ¶¶ [0020] and [0023]).

receiving, from the wireless communication device, a confirmation of the
transaction request; (See at least Mukherjee, Fig. 1, Item 112, ¶ [0023]).

receiving, from the wireless communication device, supplementary
information gathered during input of the confirmation of the transaction request,
(See at least Mukherjee, ¶¶ [0024] and [0029]).
 
approving the transaction request in response to a determination that the
transaction request is legitimate; (See at least Mukherjee, Fig. 1, Item 116, ¶¶ [0021] and [0026]).

Further, Mukherjee discloses a Merchant Initiated Payment using a Consumer Device with reference to a payment service provider authentication.  Tilahun further discloses dual factor capability to determine user intent, (See at least Tilahun, ¶ [0092], “the user device may determine user intent based on a dual factor mechanism such as the combination of a gesture (first factor) and a signal strength of the beacon broadcast (second factor)”.  However, neither Mukherjee nor Tilahun specifically disclose the details of fingerprint and facial recognition thresholds which result in alternate forms of user authentication.  In the same field of endeavor, Van Os teaches;

the supplementary information comprising biometric data collected by the wireless communication device during the input of the confirmation of the transaction request, the biometric data comprising one or both of data indicative of at least one fingerprint GPS and a facial comparison result by the wireless communication device; (See at least Van Os, Fig. 8U, Item 890, ¶¶ [0161], [0335], [0394] and [0498]).

determining whether the transaction request is legitimate based on whether the GPS coordinates of the biometric data matches stored biometric data associated with the user identifier; (See at least Van Os, ¶¶ [0393], [0437], [0589] and [0722]).
	
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Mukherjee and Tilahun to incorporate the teachings of Van Os which provides improved features for biometric authentication; (see at least Van Os, ABSTRACT; “user interfaces for generating and displaying a transfers history list.  In some examples, a device provides user interfaces for voice-activation of transfers.  In some examples, a device provides visual or haptic feedback corresponding to a transfer operation”).

Response to Arguments

30.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue the Applicant asserts that “The amendments to the claims integrate the abstract idea into a practical application that provides an improvement in computer-implemented electronic payment methods, and recite subject matter that amounts to significantly more than just an abstract idea”, (Remarks, page 8, ¶ 1).  
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the 2019 PEG and the most recent Update dated October 2019. 

Further, the Applicant asserts that “For at least the reasons presented above, the presently claimed invention integrates the abstract idea into a practical application that provides an improvement in computer-implemented electronic payment methods. Furthermore, the amended claims recite subject matter that amounts to significantly more than just an abstract idea”, (Remarks, page 9, ¶ 1).
The Examiner respectfully disagrees because the examples recited by the Applicant essentially paraphrase the claim language above in the rejection under 35 U.S.C. 101.  The claimed features are directed to instructions and operations that are carried out by generic computer processors.  Further, the Applicant provides no other arguments that transforms the abstract idea into a practical application.   
	Employing a computer in the methods merely use existing technology to implement the abstract concept by using steps that are normally carried out by computers and do not meet the Significantly More standard.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-4 and 13-16 are moot because the arguments are directed to claims which have since been extensively amended.
The Examiner has conducted an updated search and has applied new references which read upon the amended and newly added claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xing et al. (US 20170161720 A1) discloses wearable personal digital device may comprise a processor, a display, biometric sensors, activity tracking sensors, a memory unit, a communication circuit, a housing, an input unit, a projector, a timepiece unit, a haptic touch control actuator, and a band. The processor may be operable to receive data from an external device, provide a notification to a user based on the data, receive a user input, and perform a command selected based on the user input. The communication circuit may be communicatively coupled to the processor and operable to connect to a wireless network and communicate with the external device. The housing may be adapted to enclose the components of the wearable personal digital device. The band may be adapted to attach to the housing and secure the wearable personal digital device on a user body. 
Grassadonia et al. (US 20180330346 A1) discloses methods and systems may process one or more payment transactions between a merchant and a customer by establishing a short-range communication channel between a first computing device associated with a first user a second computing device associated with a second user. The method includes receiving, while the first computing device is offline with respect to a payment processing system, a fund transfer request from the second computing device, where the fund transfer request includes a payment proxy of the second user, the payment proxy having the syntax of a monetary currency indicator preceding an alphanumeric character. The method includes sending the fund transfer request from the first computing device to payment processing system after the first computing device establishes network connectivity with the payment processing system using a long range communication network protocol. The payment processing system processes the request unless the request has been previously authorized.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698    

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691